


Exhibit 10.23


EXECUTION COPY


AMENDED AND RESTATED
GRANT AGREEMENT
UNDER THE
OAKTREE CAPITAL GROUP, LLC
2011 EQUITY INCENTIVE PLAN


Effective as of December 2, 2014 (the “Grant Date”), OAKTREE CAPITAL GROUP
HOLDINGS, L.P., a Delaware limited partnership (the “Partnership”), OAKTREE
CAPITAL GROUP HOLDINGS GP, LLC, a Delaware limited liability company (in its
capacity as the general partner of the Partnership, the “General Partner”), and
Jay S. Wintrob, an individual (the “Executive”) entered into a GRANT AGREEMENT
(the “Original Grant Agreement”), which is hereby amended and restated as of
February 24, 2015 (such Original Grant Agreement, as amended and restated
herein, and as may be amended, modified, supplemented or restated from time to
time, this “Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Fourth Amended and Restated
Limited Partnership Agreement of the Partnership, dated as of January 1, 2014
(as may be amended, modified, supplemented or restated from time to time, the
“Partnership Agreement”) and that certain Oaktree Capital Group Holdings, L.P.
Equity Value Unit Designation, dated as of the Grant Date (as may be amended,
modified, supplemented or restated from time to time, the “EVU Designation”), as
applicable.
Recitals
WHEREAS, the Oaktree Capital Group, LLC 2011 Equity Incentive Plan (the “Plan”)
was adopted for purposes of promoting the long-term financial interests and
growth of the Oaktree Group by, among other things, providing select investment
professionals, employees, directors, consultants and advisors of the Oaktree
Group with equity-based awards based upon Units (as defined under the Plan);
WHEREAS, the Board has approved the grant and issuance of the Granted Units (as
defined below) to the Executive on the Grant Date pursuant to the Original
Agreement and the Plan, subject to the terms and conditions of the Grant
Documents (as defined below);
WHEREAS, the Executive and the General Partner have determined to modify certain
terms of the Original Grant Agreement; and
WHEREAS, the Board has determined that such modifications, as reflected in an
amended and restated grant agreement, are in the best interests of the
Partnership and the Oaktree Group, and has approved this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:
Agreement
1.Grant of Units. Subject to the terms and conditions of this Agreement, the
Partnership Agreement and the other Grant Documents:




--------------------------------------------------------------------------------




(a)    on the Grant Date, the Partnership granted and issued to the Executive,
and the Executive accepted and received from the Partnership, 2,000,000 EVUs
(the “Granted Units”), which are Units of the Partnership described in the EVU
Designation;
(b)    on the Grant Date, the Executive was admitted as a Limited Partner, and
each of the General Partner, the Partnership and the Executive consented to such
admission pursuant to Section 4.2 of the Partnership Agreement, and, as of the
Grant Date, the Executive was regarded as a partner of the Partnership for U.S.
federal income tax purposes and applicable state and local income tax purposes,
and shall be treated as such;
(c)    the Executive acknowledges that before the Grant Date he received and
reviewed carefully a copy of (i) the Partnership Agreement, (ii) the Exchange
Agreement, (iii) the Tax Receivable Agreement, (iv) the Plan, (v) the EVU
Designation and (vi) each other agreement, instrument or document required by
any Oaktree Group Member that was executed and delivered by the Executive in
connection with the transactions contemplated by this Agreement (collectively,
including the Partnership Agreement, the Exchange Agreement, the Tax Receivable
Agreement, and the Plan, as each such document may be amended, modified,
supplemented or restated in accordance with its respective terms from time to
time, the “Grant Documents”); and
(d)    on the Grant Date, the Executive joined as a party to, and agreed to be
bound by each and every provision of, the Partnership Agreement, the Exchange
Agreement and the Tax Receivable Agreement.
2.    Terms and Conditions. The Granted Units shall be subject to the terms and
conditions set forth in the following table:
EVUs
Each EVU shall give Executive the right to receive the Applicable End Date
Allocation (defined below), certain allocations and cash distributions (as
described below under “Certain Cash Distributions”), other allocations upon the
occurrence of certain contingencies occurring between January 1, 2015 and
December 31, 2021 (such period, the “Full EVU Opportunity Period”), and the
right to recapitalize the EVUs into Units of the type that are eligible to be
exchanged pursuant to the Exchange Agreement (referred to herein as “Partnership
Units”), as described below under “Recapitalization”, subject to the terms
described in this Agreement, the EVU Designation and the Exchange Agreement.




-2-

        

--------------------------------------------------------------------------------




Applicable Measurement Period


With respect to 666,666 EVUs (the “Tranche One EVUs”), the Applicable
Measurement Period shall be January 1, 2015 through December 31, 2019 (with
December 31, 2019 referred to herein as the “Tranche One End Date”).
With respect to 666,667 EVUs (the “Tranche Two EVUs”), the Applicable
Measurement Period shall be January 1, 2015 through December 31, 2020 (with
December 31, 2020 referred to herein as the “Tranche Two End Date”).
With respect to 666,667 EVUs (the “Tranche Three EVUs”), the Applicable
Measurement Period shall be January 1, 2015 through December 31, 2021 (with
December 31, 2021 referred to herein as the “Tranche Three End Date”).
The Tranche One End Date, Tranche Two End Date and Tranche Three End Date are
collectively referred to as the “Applicable End Dates”, or, individually each as
an “Applicable End Date”.
Except as described below in the case of certain terminations from employment
(as described under “Termination of Employment”), Executive must remain employed
by the Issuer or its Affiliates (as defined under the Partnership Agreement)
through the Tranche One End Date to receive each Applicable End Date Allocation.


Applicable Base Value


“Applicable Base Value” shall mean (i) $61.00 with respect to the Tranche One
EVUs (the “Tranche One Base Value”), (ii) $65.00 with respect to the Tranche Two
EVUs (the “Tranche Two Base Value”), and (iii) $69.00 with respect to the
Tranche Three EVUs (the “Tranche Three Base Value”).




-3-

        

--------------------------------------------------------------------------------




Applicable Measurement Period Appreciation


“Applicable Measurement Period Appreciation” means, with respect to the Tranche
One EVUs, Tranche Two EVUs, and Tranche Three EVUs, as applicable, the excess,
if any, of (A) the sum of (x) the volume-weighted average price of a Class A
Unit of the Issuer (“Applicable End Date VWAP”) over the sixty (60) business
days preceding and sixty (60) business days following the Applicable End Date,
and (y) the aggregate cash distributions, excluding distributions attributable
to net incentive income from a fund that is set forth on Exhibit A of the
Employment Agreement (as defined below) (“Pre-Employment Funds”), made on a
per-Partnership Unit basis in respect of the Applicable Measurement Period (even
if paid after the end of the Applicable Measurement Period), over (B) the
Applicable Base Value. For purposes of the preceding definition, with respect
to:
§    the Tranche One EVUs, (i) the Applicable End Date is the Tranche One End
Date, (ii) the Applicable Base Value is the Tranche One Base Value, and (iii)
the Applicable Measurement Period Appreciation is referred to as the “Tranche
One Measurement Period Appreciation”;
§    the Tranche Two EVUs, (i) the Applicable End Date is the Tranche Two End
Date, (ii) the Applicable Base Value is the Tranche Two Base Value, and (iii)
the Applicable Measurement Period Appreciation is referred to as the “Tranche
Two Measurement Period Appreciation;” and
§     the Tranche Three EVUs, (i) the Applicable End Date is the Tranche Three
End Date, (ii) the Applicable Base Value is the Tranche Three Base Value, and
the Applicable Measurement Period Appreciation is referred to as the “Tranche
Three Measurement Period Appreciation”.
For all purposes in this Agreement where an exclusion of net incentive income
attributable to Pre-Employment Funds is required for any calculation, such
exclusion shall be calculated by applying to each aggregate quarterly cash
distribution to the Partners, that distribution’s overall payout ratio (as a
percentage of the distributable earnings of the entities that control the
general partners and investment advisors of the investment funds and accounts
managed by any Oaktree Group Member






-4-

        

--------------------------------------------------------------------------------




 
For all purposes in this Agreement where an exclusion of net incentive income
attributable to Pre-Employment Funds is required for any calculation, such
exclusion shall be calculated by applying to each aggregate quarterly cash
distribution to the Partners, that distribution’s overall payout ratio (as a
percentage of the distributable earnings of the entities that control the
general partners and investment advisors of the investment funds and accounts
managed by any Oaktree Group Member in which the Issuer has a minority economic
interest and indirect control (such earnings, “DE” and such group, the “Oaktree
Operating Group”)) to the portion of DE representing net incentive income from
Pre-Employment Funds.


Applicable End Date Allocation


“Applicable End Date Allocation” means (i) with respect to the Tranche One EVUs,
666,666 multiplied by the Tranche One Measurement Period Appreciation, (ii) with
respect to the Tranche Two EVUs, 666,667 multiplied by the Tranche Two
Measurement Period Appreciation, and (iii) with respect to the Tranche Three
EVUs, 666,667 multiplied by the Tranche Three Measurement Period Appreciation,
which allocations are described in the EVU Designation.


Method of Calculating Number of Recapitalized Units


The number of Partnership Units into which the EVUs shall be recapitalized as
described under “Recapitalization” below shall be determined by dividing the
Applicable End Date Allocation for each of the Tranche One EVUs, the Tranche Two
EVUs, and the Tranche Three EVUs (to the extent made pursuant to the terms of
the EVU Designation) by the Applicable End Date VWAP for each such tranche.










-5-

        

--------------------------------------------------------------------------------




Applicable Recapitalization Date
The Applicable Recapitalization Date for the Applicable End Date Allocation for
each of the Tranche One EVUs, the Tranche Two EVUs, and the Tranche Three EVUs,
shall be promptly, but no later than fifteen (15) calendar days, following the
calculation of the Applicable End Date Allocation for each such tranche. The
Applicable Recapitalization Date for any other allocation in respect of the EVUs
shall be as set forth in this Agreement and the EVU Designation.
Certain Cash Distributions


With respect to the Full EVU Opportunity Period, Executive will have the right
to receive cash distributions in respect of his EVUs only under the following
circumstances:
§    Cash distributions are measured and paid quarterly for each Fiscal Year
from 2016 through 2021 in respect of any EVUs held by Executive during such
fiscal years.
§    Executive must be employed on January 1 of each of the Fiscal Years
2016-2019 to receive the cash distributions earned in respect of each completed
calendar quarter for such Fiscal Year and the immediately preceding Fiscal Year
in the case of fourth quarter distributions as described below, and Executive
must be employed through December 31, 2019 to receive the cash distributions
earned in respect of Fiscal Years 2020 and 2021. If Executive’s employment
terminates during any Fiscal Year preceding the 2020 Fiscal Year, Executive will
be entitled to receive






-6-

        

--------------------------------------------------------------------------------




 
cash distributions in respect of any calendar quarters that ended prior to such
termination and a pro-rated portion of any distributions for the quarter of
termination based on the number of days during the quarter of termination during
which Executive was employed. If Executive’s employment terminates on or after
December 31, 2019, he shall remain eligible to receive cash distributions in
respect of the 2020 and 2021 Fiscal Years and in respect of the final calendar
quarter of the 2019 Fiscal Year.
Amount of Cash Distributions in Respect of EVUs


The amount of cash distributions for each Fiscal Year, shall be calculated as
follows:
§    Annual Hurdle: For each of the 2015 – 2020 Fiscal Years (each such annual
year, a “Performance Period”), Executive’s EVUs have been assigned a hurdle
(each, an “Annual Hurdle”). The Annual Hurdle for (i) each of the 2015 through
2018 Performance Periods have been set by the Board of Directors of the Issuer
(the “Board”) on or prior to the Grant Date, and (ii) for the 2019 and 2020
Performance Periods have been set by the Board on the date hereof.
§    Reference Partnership Units. On or about the time of the completion of the
preparation of the Issuer’s annual financial statements relating to a given
Performance Period, if the Annual Hurdle for the preceding Performance Period
has been met, Executive will be entitled to receive




-7-

        

--------------------------------------------------------------------------------








special cash distributions in respect of the EVUs in the immediately subsequent
Performance Period as determined by using the computational approach below. The
following steps will be used to determine whether the applicable Annual Hurdle
has been met and the amount of the distributions Executive will be entitled to
receive as distributions with respect to Executive’s EVUs:
v    Step 1 – VWAP: Determine the volume-weighted average price of a Class A
Unit of the Issuer over the sixty (60) business days preceding and the sixty
(60) business days following the last day of the relevant Performance Period
(the “EOY VWAP”).
v    Step 2 – Annual Distributions. Determine the aggregate distributions made
to the Partnership Unit holders relating to such Performance Period on a per-
Partnership Unit basis, but excluding cash distributions attributable to net
incentive income from Pre-Employment Funds (“Performance Period Distributions”).
v    Step 3 – Cumulative Distributions. For each of the 2016 through 2020
Performance Periods, determine the aggregate distributions made to the
Partnership Unit holders relating to all preceding Performance Periods on a per-
Partnership Unit basis, but excluding cash distributions attributable to net
incentive income from Pre-Employment Funds (the “Aggregate Distributions”).




-8-

        

--------------------------------------------------------------------------------




 
v    Step 4 – Annual Hurdle Met?  If the sum of such EOY VWAP and Aggregate
Distributions (or, for the calculation relating to the 2015 Performance Period,
the Performance Period Distributions) is greater than the Annual Hurdle for such
immediately preceding Performance Period, the Annual Hurdle is met.
²    If the Annual Hurdle is met, Executive will be eligible to receive cash
distributions paid relating to the immediately succeeding Performance Period, if
any, in respect of the Reference Partnership Units, as calculated in Step 5
below.
²    If the Annual Hurdle is not met, Executive will not be eligible to receive
any cash distributions in respect of Executive’s EVUs relating to such
immediately succeeding Performance Period, but Executive will remain eligible to
receive cash distributions paid in respect of Executive’s EVUs for subsequent
Performance Periods if the Annual Hurdle is met for such period(s).




-9-

        

--------------------------------------------------------------------------------




 
v    Step 5 – Determine Annual Hurdle Attainment for Purposes of Calculating
Reference Partnership Units Below. The amount by which the Annual Hurdle has
been exceeded (the “Annual Hurdle Attainment”) for any Performance Period is the
excess of (x) the sum of the EOY VWAP calculated above for such Performance
Period, plus the Aggregate Distributions calculated above for such Performance
Period, over (y) the Annual Hurdle for such Performance Period.
v    Step 6 – Applicable Reference Partnership Units. For purposes of
calculating the number of notional Partnership Units (the “Reference Partnership
Units”) to determine the distributions with respect to EVUs for any Performance
Period, the number of “applicable” EVUs shall be determined applying the
following “Vesting Schedule.”

If Executive is employed through December 31, of the applicable year below:
 
Applicable EVU percentage (or vested EVUs) will be
2015
 
20%
2016
 
40%
2017
 
60%
2018
 
80%
2019
 
100%








-10-

        

--------------------------------------------------------------------------------




 
v    Step 7 – Reference Partnership Units:  A number of notional units
determined by dividing (x) the product of (i) the Annual Hurdle Attainment for
the relevant Performance Period multiplied by (ii) the number of “applicable”
EVUs for such Performance Period by (y) the EOY VWAP for such Performance
Period.
²    Example: After the first Performance Period, the number of “applicable”
EVUs is 400,000 (20% X 2,000,000). If, following that first Performance Period,
the Annual Hurdle Attainment is 3 and EOY VWAP is 60, the number of Reference
Partnership Units is 20,000 (= (3 X 400,000) / 60).
§    The number of Reference Partnership Units will be recalculated at the end
of each Performance Period and will not give Executive any rights whatsoever
other than the sole right to receive cash distributions in respect of the EVUs
as described in this Agreement.
§    It is agreed and understood that distributions with respect to a particular
quarter will be made in the subsequent quarter, such that the distribution with
respect to the fourth quarter of any year is expected to be made in the first
quarter of the following year, and the distribution made in the first quarter of
a year does not relate to that year, but rather the prior year.
It is the understanding of the parties to this Agreement that the Partnership
does not expect to make any non-cash quarterly distributions to holders of OCGH
Units in


-11-

        

--------------------------------------------------------------------------------




 
respect of the Full EVU Opportunity Period. If any non-cash distributions are
made, however, the fair market value of any such non-cash distributions will be
determined, and such value will be counted as a “cash distribution” for purposes
of calculating the Applicable Measurement Period Appreciation, the D/D
 Appreciation, the Acceleration Event Appreciation, and, for the avoidance of
doubt, Performance Period Distributions and Aggregate Distributions.
No Claw-back


Any cash distributions paid to Executive in respect of his EVUs as described
above shall not be subject to subsequent readjustment, recall or claw back for
any reason, including based on any recalculation of any of the items set forth
above, except as otherwise required by applicable law.
Termination of Employment


If Executive’s employment terminates prior to December 31, 2021, the impact on
Executive’s EVUs shall be as follows:
Death or Disability:
§ Vesting. Executive will be vested in a number of EVUs equal to (i) a number of
Tranche One EVUs equal to 666,666 multiplied by the D/D Fraction (the “Tranche
One D/D Vested EVUs”), (ii) a number of Tranche Two EVUs equal to 666,667
multiplied by the D/D Fraction (the “Tranche Two D/D Vested EVUs”), and (iii) a
number of Tranche Three EVUs equal to 666,667 multiplied by the D/D Fraction
(the “Tranche Three D/D Vested EVUs” and, collectively with the Tranche One D/D
Vested EVUs and the Tranche Two D/D Vested EVUs, the “D/D Vested EVUs”). For
purposes of the preceding sentence, the “D/D Fraction” is a fraction, the
numerator of which is the number of calendar months (full or partial) during
which Executive was employed


-12-

        

--------------------------------------------------------------------------------






 
on or after January 1, 2015 through the date of death or disability, and the
denominator of which is sixty (60), but such fraction shall never be greater
than one. The remaining EVUs shall be immediately forfeited upon the date of
such death or disability. For the avoidance of doubt, if the Executive remains
employed through December 31, 2019, the EVUs shall be fully vested.
§ Recapitalization. Fifty percent (50%) of each tranche of the D/D Vested EVUs
that are outstanding on the date of termination shall be recapitalized (as
described below) promptly following Executive’s death or disability (the “D/D
Measurement EVUs”), but subject to the General Partner’s determination that
there will be sufficient Adjusted Net Profits (or gross items of income and
realized gain) for the applicable period, which may occur after the end of the
calendar year in which the death or disability occurs, and shall have an
aggregate value determined based on the volume weighted average price of a Class
A Unit of the Issuer over the ten (10) business day period preceding and the ten
(10) business day period following the date of death or disability (the “D/D
VWAP”). The remaining 50% of each such tranche of the D/D Vested EVUs that are
outstanding on the date of termination (the “D/D End Date Measurement EVUs”)
shall have an aggregate value calculated based on the Applicable End Date VWAP
for each tranche and settled on the Applicable Recapitalization Date as the
Applicable End Date Allocation for each such tranche in accordance with
“Recapitalization” below. The allocations in respect of each tranche of these
D/D Vested EVUs shall be calculated as follows:




-13-

        

--------------------------------------------------------------------------------




 
        calculated as follows:
§ The target allocation in respect of the D/D Measurement EVUs shall equal the
D/D Appreciation (defined below) (the “D/D Acceleration Event Allocation”), and
the number of Partnership Units to be delivered shall be determined by
dividing such target allocation by the D/D VWAP, in accordance with
“Recapitalization” below.
§ The target allocation in respect of the D/D End Date Measurement EVUs shall be
made on the Applicable Recapitalization Date for each of the outstanding Tranche
One D/D Vested EVUs, Tranche Two D/D Vested EVUs, and Tranche Three D/D Vested
EVUs (as applicable) and shall equal the Applicable Measurement Period
Appreciation for each such tranche (the “D/D End Date Allocation”), and the
number of Partnership Units to be delivered shall be determined by dividing such
target allocation by the Applicable End Date VWAP for each such tranche, in
accordance with “Recapitalization” below.
§ D/D Appreciation: The excess of (A) the sum of (x) the D/D VWAP plus (y) the
aggregate cash distributions made since January 1, 2015 on a per-Partnership
Unit basis, excluding distributions attributable to net incentive income from
Pre-Employment Funds, that occurred prior the date of death or disability
over (B) the accreted base value through the date of death or disability.
Discharge without Cause or Resignation for Good Reason:
§ Vesting. Executive will be vested in a number of EVUs equal to the sum




-14-

        

--------------------------------------------------------------------------------




 
(which shall not exceed 2,000,000) of (A) the number of EVUs that have vested
prior to the Fiscal Year in which Executive’s termination of employment occurs
(based on the Vesting Schedule above), plus, (B) the product of 400,000 EVUs
multiplied by, a fraction, the numerator of which is the number of days in the
Fiscal Year during which Executive was employed hereunder, and the denominator
of which is 365, plus (C) 800,000 EVUs (such computed amount, the “Qualifying
Termination EVUs”). All EVUs that do not vest in accordance with the above
formula shall be immediately forfeited upon such termination. For the avoidance
of doubt, if Executive remains employed through December 31, 2019, the EVUs
shall be fully vested, and all such EVUs shall be Qualifying Termination EVUs.
§ Recapitalization. All Qualifying Termination EVUs shall be deemed equally
allocated among all or any of the Tranche One EVUs, Tranche Two EVUs, and
Tranche Three EVUs that have not yet been recapitalized. The Applicable End Date
Allocation with respect to each such tranche of the Qualifying Termination EVUs
shall be calculated in the same manner as, and shall be allocated on the same
Applicable Recapitalization Date as is applicable to, the Applicable End Date
Allocation for such tranche as set forth in accordance with “Recapitalization”
below.




-15-

        

--------------------------------------------------------------------------------




 
§ Change in Control Termination. If the above termination occurs within one
(1) year following a Change in Control, then Executive shall immediately vest in
a number of EVUs as set forth below (the “CIC EVUs”). Any EVUs that do not vest
in accordance with the formula below shall be immediately forfeited upon such
termination. For the avoidance of doubt, if the Executive remains employed
through December 31, 2019, the EVUs shall be fully vested, and all such EVUs
shall be “CIC EVUs.”



Termination Date
CIC EVUs
 
Before 2016
1,200,000
 
In 2016
1,600,000
 
In 2017 – 2019
2,000,000
 



 
All CIC EVUs shall be deemed equally allocated among all or any of the Tranche
One EVUs, Tranche Two EVUs, and Tranche Three EVUs that have not yet been
recapitalized. The Applicable End Date Allocation with respect to each such
tranche of the CIC EVUs shall be calculated in the same manner as, and shall be
allocated on the same Applicable Recapitalization Date as is applicable to, the
Applicable End Date Allocation in accordance with “Recapitalization” below.




-16-

        

--------------------------------------------------------------------------------




 
Resignation Without Good Reason:
§ Vesting. The number of EVUs that are vested through the end of the Fiscal Year
immediately preceding the date of resignation (applying the Vesting Schedule
above) shall be vested, and all other EVUs will be immediately forfeited upon
such resignation. For the avoidance of doubt, if Executive remains employed
through December 31, 2019, the EVUs shall be fully vested.
§ Recapitalization. The number of EVUs that are vested in accordance with the
preceding paragraph shall be deemed equally allocated among all or any of the
Tranche One EVUs, Tranche Two EVUs, and Tranche Three EVUs that have not yet
been recapitalized. The Applicable End Date Allocation for each such tranche
shall be calculated based on, and shall be allocated on the same Applicable
Recapitalization Date applicable to, the Applicable End Date Allocation for such
tranche in accordance with “Recapitalization” below.






-17-

        

--------------------------------------------------------------------------------




 
Discharge for Cause:
§ Vesting. If a termination for Cause occurs on or prior to December 31, 2019,
then all EVUs shall be immediately forfeited upon such termination, for no
consideration. All EVUs that are forfeited under this section shall, upon such
forfeiture be immediately and automatically cancelled without any further action
by Executive or any member of the Oaktree Group and cease thereafter to be
outstanding. If Executive remains employed through December 31, 2019, the EVUs
shall be fully vested.
§ Recapitalization. The number of EVUs that are vested in accordance with the
preceding paragraph shall be deemed equally allocated among all or any of the
Tranche One EVUs, Tranche Two EVUs, and Tranche Three EVUs that have not yet
been recapitalized. The Applicable End Date Allocation for each such tranche
shall be calculated based on, and shall be allocated on the same Applicable
Recapitalization Date applicable to, the Applicable End Date Allocation for such
tranche in accordance with “Recapitalization” below.








-18-

        

--------------------------------------------------------------------------------




Full EVU Acceleration Event


A “Full EVU Acceleration Event” shall occur if on or before December 31, 2019
either (a) Howard Marks or Bruce Karsh ceases to be an employee, director and
officer of the Oaktree Group or (b) either Howard Marks or Bruce Karsh remains
in such positions but substantially reduces his role, for any reason other than
death, Disability or a family medical issue (for example, the need to care for
an immediate family member who is seriously incapacitated for the long term);
provided that, it is understood that Howard Marks and Bruce Karsh may each
reduce their days and hours worked for the Oaktree Group, and that any such
quantitative reduction in time spent will not be considered such a cessation as
long as, in his respective role with the Oaktree Group, Howard Marks or Bruce
Karsh continues to actually perform functions and provide services substantially
similar to the functions and services he provided during the twelve (12) months
prior to the Grant Date; provided, that a Full EVU Acceleration Event will occur
if either Howard Marks or Bruce Karsh becomes an officer, director or employee
of a competitor of the Oaktree Group that is a multi-asset alternative
investment manager with multiple competing products.


No Full EVU Acceleration Event shall occur until Executive has provided notice
of Executive’s belief that Howard Marks or Bruce Karsh shall have ceased to
perform in such capacity and a thirty (30) day cure period has passed or the
Board has acknowledged in writing that a Full EVU Acceleration Event has
occurred.
This Section “Full EVU Acceleration Event” and “Re-load” below shall cease to
apply after December 31, 2019.






-19-

        

--------------------------------------------------------------------------------




Re-load


Upon a Full EVU Acceleration Event, Executive’s EVUs shall be “reloaded,” and
the following shall occur:
§ The entire initial EVU grant shall immediately fully vest.
§ The allocation with respect to Executive’s EVUs shall be calculated as set
forth below (the “Reload Acceleration Event Allocation”), but subject to the
General Partner’s determination that there will be sufficient Adjusted Net
Profits (or gross items of income and realized gain) for the applicable period,
which may occur after the end of the calendar year in which the Full EVU
Acceleration Event occurs, and shall be settled in accordance with
“Recapitalization” below immediately following the time that such allocation has
occurred.
§ Executive will receive a Re-Load EVU Award, which award shall have the terms
described below.
² 2,000,000 new equity value units (the “Re-load EVUs”),
² The vesting period for purposes of cash distributions and calculating the
vesting impact of certain terminations or resignations from employment, shall be
ratable for each remaining full or partial fiscal year from January 1, 2015
through December 31, 2020. (So, by way of example, for a Full EVU Acceleration
Event occurring in 2017, the Re-load EVU Award shall vest 25% on December 31 of
each of 2017 through 2020.)
² For purposes of calculating annual cash distributions due in respect of the
Re-load EVU Award, the first Performance Period shall be theremaining portion of
the year in which the Full EVU Acceleration Event occurred and each of the
remaining full Fiscal Years through and


-20-

        

--------------------------------------------------------------------------------




 
including 2020 shall be a Performance Period.
² The Applicable Measurement Period for purposes of calculating the Applicable
End Date Allocation in respect of the Re-load EVU Award shall be as follows: (i)
with respect to 666,666 of the Re-load EVUs (the “Tranche One Re-load EVUs”),
the Applicable Measurement Period shall be January 1, 2015 through December 31,
2020, (ii) with respect to another 666,667 of the Re-load EVUs, (the “Tranche
Two Re-load EVUs”), the Applicable Measurement Period shall be January 1, 2015
through December 31, 2021, and (iii) with respect to the remaining 666,666 of
the Re-load EVUs, (the “Tranche Three Re-load EVUs”), the Applicable Measurement
Period shall be January 1, 2015 through December 31, 2022.
² The Applicable Base Value for each tranche of Re-load EVUs shall be the sum of
(A) the volume-weighted average price of a Class A Unit of the Issuer over the
fifteen (15) business days following the Full EVU Acceleration Event,
plus (B) the portion of the Applicable Base Value for each corresponding tranche
of EVUs (e.g., for the Tranche One Re-load EVUs, the Applicable Base Value for
the Tranche One EVUs) that represents the estimate of projected cash
distributions over the Applicable Measurement Period for such tranche (as
disclosed to Executive prior to the Grant Date), on a per-Partnership Unit
basis, reduced by cash distributions attributable to net incentive income from
Pre-


-21-

        

--------------------------------------------------------------------------------




 
Employment Funds, that has not accreted as of the Full EVU Acceleration Event
(the “Original Projected Distribution Value”) at the time of the Full EVU
Acceleration Event, plus (C) 20% of the Original Projected Distribution Value.
² All other terms and conditions as applied to the EVU Award (with applicable
adjustments on any periodic measurements).
Following the above Recapitalization Date, Executive shall have no further
rights in respect of the accelerated EVUs, subject to the terms set forth in the
EVU Designation and Recapitalization below.
The Reload Acceleration Event Allocation shall equal the Acceleration Event
Appreciation for the EVUs.
Acceleration Event Appreciation. The excess of (A) the sum of (x) the
volume-weighted average price of a Class A Unit of the Issuer over the fifteen
(15) business days preceding the earlier of (I) notice by Executive that a Full
EVU Acceleration Event has occurred or (II) the public announcement by Oaktree,
Bruce Karsh or Howard Marks that a Full EVU Acceleration Event has occurred
(such earlier date, the “Acceleration Recapitalization Date”, and such 15 day
VWAP the “Acceleration Event VWAP”)  plus (y) the aggregate cash distributions
made to Partnership Unit holders from January 1, 2015 through the Acceleration
Recapitalization Date, on a per- Partnership Unit basis, excluding distributions
attributable to net incentive income from Pre-Employment Funds over (B) the
accreted base value through the Acceleration Recapitalization Date.




-22-

        

--------------------------------------------------------------------------------




Change in Control


In general, EVUs should receive the same form of consideration in any Change in
Control as is received by holders of Partnership Units, and the Adjustments
section below shall apply. Executive and the Partnership have acknowledged that
Executive is joining the Oaktree Group because of the opportunity to augment the
Oaktree Group’s profitability and growth over a full seven-year period and
thereby Executive’s potential to earn substantial incentive income for such
period. If a Change in Control occurs before December 31, 2021, the Partnership
will, and Oaktree Capital Management, L.P. and the Issuer have agreed to, make
every effort to preserve, in respect of any EVUs then held by the Executive,
that potential for incentive-based income in the new circumstances comparable,
in amount and attainability, as originally contemplated at the time Executive
commenced employment. If, as a result of the Change in Control, it is not
practical for the Oaktree Group to preserve such incentive-based income
opportunity (e.g., the Oaktree Group is merged into another company and it is no
longer practical to track Applicable Measurement Period Appreciation) in a way
that makes it possible to attain the originally intended result in terms of
Executive’s compensation, the Oaktree Group has agreed to award Executive
compensation, which may include a guaranteed payment, that makes up for the
truncation of his incentive-based income potential. Any such judgmental
adjustment should reflect the value Executive has added to the Oaktree Group,
the total amount of incentive income or compensation Executive has earned
through the completion of the Change in Control transaction, and the portion of
the Term (as defined in the Employment Agreement) elapsed.




-23-

        

--------------------------------------------------------------------------------




 
“Change in Control” means the occurrence of any of the following events: (i) the
sale or disposition, in one or a series of related transactions, of all or
substantially all, of the assets of the Issuer to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) other than any employee benefit plan (or trust forming a
part thereof) maintained by (A) the Oaktree Group or (B) any corporation or
other Person of which a majority of the voting power of its voting equity
securities or equity interests is owned, directly or indirectly, by the Issuer,
or (C) the Partnership or any of its affiliates (“Permitted Holders”); (ii) any
person or group, other than the Permitted Holders, is or becomes the Beneficial
Owner (except that a person shall be deemed to have “beneficial ownership” of
all units and equity interests that any such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 50% of the total voting power of the
voting stock of the Issuer (or any entity which controls the Issuer), including
by way of merger, consolidation, tender or exchange offer or otherwise; or
(iii) a reorganization, recapitalization, merger or consolidation (each, a
“Corporate Transaction”) involving the Issuer, unless after such Corporate
Transaction the General Partner of the Partnership or an Affiliate thereof has
the ability, directly or indirectly, to appoint a majority of the directors of
the Issuer (whether by vote, pursuant to appointment rights in the Issuer
Operating Agreement or otherwise).
“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has:
(x) voting power, which includes the power to vote, or to direct the voting of,
such security and/or (y) investment power, which includes the power to dispose,
or to direct the


-24-

        

--------------------------------------------------------------------------------




 
disposition of, such security.
Adjustments
If any equity distribution, recapitalization, division of Partnership Units,
Class A Units of the Issuer or any class or series of units or other ownership
interests issued by any member of the Oaktree Group (collectively, “Oaktree
Units”), unit split, reverse unit split, reorganization, merger, consolidation,
split-up, split-off, combination, repurchase or exchange of Oaktree Units or
other securities of the Issuer or an Affiliate, as applicable, issuance of
warrants or other rights to acquire Oaktree Units or other securities of the
Issuer or an Affiliate, as applicable, or other similar corporate transaction or
event (including, without limitation, a Change in Control) that affects the
Oaktree Units, then the Board and the General Partner shall make any such
adjustments to the EVUs in such manner as is equitable.
Recapitalization


Upon completion of the applicable Target Allocation (defined below) with respect
to the EVUs, the EVUs that receive the Target Allocation, to the extent of such
Target Allocation, shall automatically be recapitalized into Partnership Units
(any such Partnership Units received in such recapitalization, the
“Recapitalized Units”) in accordance with the formulas under “Method of
Calculating the Number of Recapitalized Units”, “Termination of Employment” or
“Re-load”, as applicable.
The Recapitalization shall occur automatically on the date immediately after the
applicable Target Allocation has been made, as described under “Partnership
Allocations” in the EVU Designation, to the extent of such allocation, and
Executive shall thereafter hold a number of Partnership Units that have been
recapitalized, determined in accordance with “Method of Calculating the Number
of Recapitalized Units”, “Termination of Employment”, or “Re-load” described
above.






-25-

        

--------------------------------------------------------------------------------




 
To the extent that there is an EVU Allocation Shortfall (as defined in the EVU
Designation) in respect of any Target Allocation, immediately following any
subsequent Make-up Allocation of Adjusted Net Profits under “Partnership
Allocations - Target Allocations” as set forth in the EVU Designation, a further
recapitalization shall occur in a manner consistent with this Section.
Upon a recapitalization, the interests in the Opcos (as defined below), that
correspond to the EVUs shall similarly be recapitalized, and the Partnership,
the Opcos and the Issuer shall take all actions necessary to maintain a
one-to-one correspondence between the Recapitalized Units and the recapitalized
Opco Units.
“Target Allocation” means, as applicable, the Applicable End Date Allocation (as
determined hereunder), the D/D End Date Allocation, the D/D Acceleration Event
Allocation, or the Reload Acceleration Event Allocation.
“Target Allocation Maturity Fiscal Year” means any Fiscal Year in which a Target
Allocation is due to Executive hereunder.


Liquidity Rights


(a) Subject to paragraph (b) of this Section (Liquidity Rights), Executive
shall, during the period beginning on the date that is one (1) calendar day
after the determination of each of the Applicable End Date VWAP, D/D VWAP or
Acceleration Event VWAP, as applicable, and ending fifteen (15) calendar days
later, have the right (the “Put Right”) to require the Partnership to purchase
for cash a number of the Executive’s Recapitalized Units (rounded up by one
Recapitalized Unit, as necessary) equal to (i) the Tax Amount divided by
(ii) Applicable End Date VWAP, the D/D VWAP or the Acceleration Event VWAP, as
applicable to the relevant


-26-

        

--------------------------------------------------------------------------------




 
Target Allocation (such amount, the “Tax Amount”); provided, however, that
Executive shall not be permitted to put to the Partnership a number of
Recapitalized Units attributable to more than 50% of the applicable tranche(s)
of EVUs that are recapitalized on any such date.
(b) The Partnership will permit Executive to net cash settle a portion of the
EVUs (but in any event no more than 50% of the applicable tranche(s) of EVUs
that are recapitalized on any such date) in an amount equal to the Tax Amount to
the extent that the Financial Accounting Standards Board adopts an accounting
standard that will permit such a settlement without causing liability accounting
or other similar accounting deemed unfavorable by the Partnership under
generally accepted accounting principles in the U.S. If the provisions of this
paragraph (b) are triggered, the provisions of paragraph (a) shall cease to be
applicable, and the Executive shall not have a Put Right for a relevant Fiscal
Year in which this paragraph (b) applies.
“Tax Amount” means with respect to a Target Allocation for a Fiscal Year, the
sum of:
(x) the product of (i) the net amount of Executive’s Target Allocation for such
Fiscal Year that consists of ordinary income, ordinary gain, ordinary deduction
or ordinary loss items as determined for U.S. federal income tax purposes and
(ii) the highest effective marginal combined U.S. federal, state and local
income tax rate applicable to ordinary income, long-term capital gains, or
short-term capital gains, as applicable, prescribed for an individual resident
in Los Angeles, California for such Fiscal Year (the “Effective Rate”), plus


-27-

        

--------------------------------------------------------------------------------




 
(y) the product of (i) the Short-Term Capital Gains (as defined below), if any,
and (ii) the Effective Rate, plus
(z) the product of (i) the Long-Term Capital Gains (as defined below), if any
and (ii) the Effective Rate.
In any notice exercising a Put Right, the Executive shall provide Oaktree with a
schedule showing his available capital loss carryforwards to and realized
capital losses in any relevant Fiscal Year in which a Target Allocation occurs
(such capital loss carryfowards and realized capital losses, the “Available
Capital Losses”), and, if Oaktree requests, reasonable supporting detail.
Executive shall represent to Oaktree that the schedule is true and correct as of
the date it is delivered. Using the information in the schedule and the items
included in (or projected to be included in) the Target Allocation, Oaktree
shall determine the amount (if any) of net long-term capital gains (the
“Long-Term Capital Gains”) and the amount (if any) of net short-term capital
gains (the “Short-Term Capital Gains”) on which the Executive would be required
to pay tax as a result of the Target Allocation, in each case, after taking into
account the Available Capital Losses. For the avoidance of doubt, the parties
intend that the Executive use all Available Capital Losses to reduce or
eliminate taxes payable on capital gain allocated in respect of the Target
Allocation and the parties shall interpret the forgoing provisions accordingly.








-28-

        

--------------------------------------------------------------------------------




Restricted Period


The “Restricted Period” (as defined in the Partnership Agreement) with respect
to the EVUs shall be one year.


Oaktree
Operating
Group


Each Opco has issued to the Partnership back-to-back partnerships units (“Opco
B2B Units”), corresponding with and tracking, on a one-to-one basis (including
with respect to the economic terms and entitlements to distributions and
allocations), the EVUs issued by the Partnership. In furtherance of the
foregoing, the Partnership shall have authority in respect of each Opco to
maintain such one-to-one ratio of the EVUs and the Opco B2B Units. The General
Partner shall, and shall cause the Partnership to, replicate all applicable
actions taken at the level of the Partnership at the level of the Opcos, and
shall cause the Opcos to take all necessary actions or make other adjustments at
the level of the Opcos (including any recapitalizations, splits or reverse
splits, distributions made with respect to the Opco B2B Units, and allocations
in respect of the B2B Units), in each case so that the Opco B2B Units continue
to have the economic rights and entitlements that mirror the rights of the EVUs
hereunder. The General Partner shall, and shall cause the Partnership to, cause
each Opco to distribute and allocate to the Partnership in respect of the Opco
B2B Units amounts required to be distributed and allocated by the Partnership to
Executive hereunder in respect of the EVUs. Each Opco shall do so in a manner
reasonably determined by the General Partner and the general partner of each
Opco, but generally shall make distributions and allocations pro rata based on
the fair market value of each Opco as compared to the fair market value of all
Opcos.




-29-

        

--------------------------------------------------------------------------------




 
“Opco” means any entity in which the Partnership owns an equity interest and is
designated by the General Partner of the Partnership as an Opco. Until such time
as the General Partner of the Partnership designates otherwise, the OpCos shall
consist of (i) Oaktree Capital Management, L.P., (ii) Oaktree Capital I, L.P.,
(iii) Oaktree Capital II, L.P., (iv) Oaktree Capital Management (Cayman), L.P.,
(v) Oaktree AIF Investments, L.P. and (vi) Oaktree Investment Holdings, L.P.






-30-

        

--------------------------------------------------------------------------------




3.    Section 83(b) Election. It is intended that the Granted Units constitute
Profits Interests (as defined below), and the parties shall treat them as such.
The Executive has made an election under Section 83(b) of the Code within thirty
(30) days of the receipt of such Granted Units and agrees to make a protective
election under Section 83(b) of the Code within thirty (30) days after the date
of this Agreement. “Profits Interest” means an interest in the profits of the
Partnership satisfying the requirements for a partnership interest transferred
in connection with the performance of services, as set forth in IRS Revenue
Procedure 93-27, 1993-2 C.B. 343 (June 6, 1993) and IRS Revenue Procedure
2001-43, 2001-2 C.B. 191 (Aug. 3, 2001), unless superseded by IRS Notice
2005-43, 2005-24 I.R.B. 1221 (May 20, 2005), in which case, as set forth in
Proposed Treasury Regulations Section 1.83-3(l), Notice 2005-43 and any similar
or related authority.
4.    Certain Representations, Warranties, Covenants and Agreements. As an
essential inducement to the Partnership to grant and issue the Granted Units to
the Executive, and to enter into this Amended and Restated Grant Agreement, the
Executive has represented and warranted, and hereby represents and warrants, to
the Oaktree Group as follow
(a)    Authority and Capacity. The Executive has the legal capacity to execute
and deliver each Grant Document and to perform all of his obligations
thereunder. The Executive has duly executed and delivered this Agreement, and
each Grant Document constitutes the legal, valid and binding obligation of the
Executive, enforceable against the Executive in accordance with their respective
terms.
(b)    No Conflict. Neither the execution and delivery by the Executive of any
Grant Document, nor the performance by the Executive of his obligations
thereunder, violates, conflicts with or constitutes a default or breach under,
or will violate, conflict with or constitute a default or breach under any
applicable law or any contract, indenture, agreement, instrument or mortgage
binding on the Executive or any of his properties.
(c)    Suitability. The Executive meets all suitability standards or eligibility
requirements imposed by the jurisdiction of his residence for his acquisition of
the Granted Units pursuant to the Grant Documents. The Executive has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Granted Units and
protecting his own interests in connection with such investment.
(d)    Access to Information. The Executive (i) has been provided with ample
opportunity to discuss each Grant Document, the Granted Units and the Oaktree
Business (as defined below) with the General Partner and to ask the General
Partner such questions regarding each Grant Document, the Granted Units and the
Oaktree Business, and to receive such answers to such questions and such other
information, as the Executive deems necessary, appropriate or advisable, and
(ii) has been provided with ample opportunity to consult with such legal, tax,
financial and other advisors of the Executive regarding each Grant Document, the
Granted Units and the Oaktree Business as the Executive deems necessary,
appropriate or advisable. The Executive has a preexisting personal or business
relationship with certain senior executives of the Oaktree Group, is currently a
director of the Issuer, and such personal and business relationship is of a
nature and duration so as to enable the Executive to be aware of their
character, business acumen and general business and financial circumstances.

-31-

        

--------------------------------------------------------------------------------




(e)    Independent Investment Decision. The Executive is relying on his own
independent investigation and the information contained in the Grant Documents,
and the Executive is not relying on any Person (other than his own legal, tax,
financial and other advisors) or any representation or warranty made by any
Oaktree Related Person, in each case, in deciding to own and hold the Granted
Units. Without limiting the foregoing, no representation or warranty has been
made to the Executive by any Oaktree Related Person as to the existing value or
the future performance of the Oaktree Business.
(f)    Investment Intent. The Executive will own and hold the Granted Units for
his own account, as a principal, for investment purposes only, and not with a
view to, or for, resale or distribution, in whole or in part. No other Person
has a direct or indirect beneficial interest in the Granted Units (other than,
if the Executive is a married natural person acquiring the Granted Units as
community property, the community property interest of the Executive’s spouse).
The Executive is not acting as an agent, representative, intermediary or
nominee, or in any similar capacity, for or on behalf of any other Person with
respect to any Granted Units.
(g)    Restricted Securities. The Executive understands that the grant and
issuance hereunder of the Granted Units are intended to be exempt from
registration under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), state securities laws and other applicable foreign or domestic securities
laws. The Executive further understands that the Granted Units have not been
recommended or endorsed by the U.S. Securities and Exchange Commission, any
state securities commission or any other foreign or domestic governmental
authority. No Transfer of the Granted Units will be made by the Executive. The
Executive further understands that the Oaktree Group is under no obligation to
ensure (i) that any Issuer Equity will continue to be tradable on the New York
Stock Exchange or any other national securities exchange or market or trading
platform or (ii) that other avenues of liquidity will be made available to the
Executive with respect to the Granted Units. The Executive is able and willing
to bear, and has the financial ability to bear, the economic and other risks of
his ownership in the Granted Units for an indefinite period of time.
(h)    Accredited Investor. The Executive is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.
Without limiting the foregoing, the Executive is a natural person, who (i) has a
net worth individually or jointly with his spouse that exceeds $1,000,000 at the
time of the grant and issuance of the Granted Units (excluding the value of the
Executive’s primary residence and the related amount of indebtedness secured by
the primary residence up to the fair market value of the residence but including
as a liability any indebtedness secured by such residence in excess of the fair
market value of such residence) or (ii) had annual income in excess of $200,000
in each of the two most recent calendar years (e.g., if the current calendar
year is 2014, then in each of 2013 and 2012) and reasonably expects to have
income in excess of $200,000 in the current calendar year; or (iii) had annual
income jointly with his spouse in excess of $300,000 in each of the two most
recent calendar years (e.g., if the current calendar year is 2014, then in each
of 2013 and 2012) and reasonably expects to have joint income in excess of
$300,000 in the current calendar year.
(i)    Tax Consequences. The Executive understands that his ownership of the
Granted Units may cause him adverse tax consequences, including the realization
of taxable income without receiving cash distributions to pay the required tax
thereon. The Executive has reviewed his investment in the Granted Units with his
tax advisors and has not received or relied upon any tax advice from any Oaktree
Related Person. No Oaktree Related Person has made any

-32-

        

--------------------------------------------------------------------------------




representation or warranty (and shall not otherwise be liable to the Executive)
as to the tax treatment of the granting of the Granted Units or vesting,
allocations or distributions with respect to the Granted Units, under applicable
law.
(j)    Understanding of Grant Documents. The Executive understands each
provision of each Grant Document and the terms and conditions of the Granted
Units. Without limiting the foregoing, the Executive understands that:
(i)    the Executive has irrevocably constituted and appointed each of the
Partnership, the General Partner, their respective authorized officers and
attorneys-in-fact, and the members of the General Partner with full power of
substitution, as the true and lawful attorney-in-fact and agent of the Executive
as set forth in Section 3.9 of the Partnership Agreement for the purposes set
forth therein;
(ii)    the Partnership Agreement permits the Partnership to issue, at any time
and from time to time, without the approval of the Executive or the need to
notify the Executive, additional Units on such terms and conditions as the
General Partner may determine, including Units that may be senior or superior to
the Granted Units;
(iii)    the Executive does not have any preemptive rights, right of first
refusal, right of first offer or other right of participation with respect to
any such issuance, and such issuances are expected to have a dilutive effect on
the Executive’s interest in the Partnership;
(iv)    amounts distributable to the Executive in respect of the Granted Units
are subject to withholding pursuant to Section 7.8 of the Partnership Agreement;
and
(v)    Subject to Section 6 hereof, the Executive, as a Service Partner, is
subject to the restrictive covenants set forth in Article X of the Partnership
Agreement, which includes covenants and prohibitions to which the Executive will
continue to be bound after the Executive ceases to provide services to the
Oaktree Group; provided, that if any provisions of Article X of the Partnership
Agreement conflict with Section 6 of the Employment Agreement, the Employment
Agreement shall control; provided, further that for purposes of Section 10.4(b)
of the Partnership Agreement a “Competitive Business” shall not include any
business enterprise that is primarily a commercial bank, an investment bank, an
insurance company or a retail distribution business.
The Executive has given careful consideration to all of the provisions of the
Grant Documents. For the avoidance of doubt, and without limiting the
immediately preceding sentence, the Executive (x) has given careful
consideration to the restraints imposed upon him under the Grant Documents,
including under Articles IV and X of the Partnership Agreement, (y) is in full
accord as to the necessity of such provisions, and (z) understand that his
agreement to be bound by each such provision is an essential inducement to the
Partnership to grant and issue the Granted Units to the Executive.
If the Executive becomes aware that any representation or warranty made by him
in any Grant Document would be incorrect in any material respect if such
representation or warranty were to be made as of any subsequent date, or that
the Executive is unable fulfill or perform in any material respect any of his
covenants or agreements in any Grant Document, the Executive shall promptly
notify the General Partner of such inaccuracy or inability.

-33-

        

--------------------------------------------------------------------------------




5.    Incorporation of Partnership Agreement Provisions. The provisions of
Article XII of the Partnership Agreement (other than Sections 12.1 and 12.3 of
the Partnership Agreement) are hereby incorporated herein by reference and shall
apply mutatis mutandis to this Agreement. Without limiting the foregoing:
(a)    any and all disputes, claims or controversies arising out of or relating
to this Agreement shall be resolved pursuant to Section 9(h) of that certain
Amended and Restated Employment Agreement, dated as of February 24, 2015 (the
“Employment Agreement”) between the Executive, the Issuer and Oaktree Capital
Management, L.P., a Delaware limited partnership (“OCM”);
(b)    this Agreement may be amended, modified, or waived with the written
consent of the General Partner; provided that if any such amendment,
modification, or waiver would adversely affect the Executive in any material
respect, such amendment, modification, or waiver shall also require the written
consent of the Executive. Moreover, the Partnership Agreement may be amended,
modified and waived pursuant to Section 12.5 of the Partnership Agreement, and
the Plan may be amended, modified and waived pursuant to Section 14(a) of the
Plan; provided that, if any such amendment, modification, or waiver would
adversely affect the rights attributable solely to the EVUs specifically granted
to Executive under this Agreement and not the rights of any other Limited
Partner of the Partnership relative to all Limited Partners as a class, such
amendment, modification, or waiver shall also require the written consent of the
Executive, not to be unreasonably withheld, delayed or conditioned;  
(c)    any notice that is required or permitted hereunder to be given to any
party hereto shall be given pursuant to Section 12.6 of the Partnership
Agreement;
(d)    in accordance with Section 12.9 of the Partnership Agreement, this
Agreement shall be construed and enforced, along with any rights, remedies, or
obligations provided for hereunder, in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed entirely within the
State of Delaware by residents of the State of Delaware; and
(e)    in accordance with Section 12.12 of the Partnership Agreement, this
Agreement may be executed in one or more counterparts, all of which shall
constitute one and the same instrument.
6.    Entire Agreement. The Grant Documents and the EVU Designation constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, and supersede any prior agreement or understanding among them with
respect to such matter, including without limitation any term sheets or
summaries relating to such matter, Section 5 of the Employment Agreement and
Exhibit B to that certain Employment Agreement between the Executive, the Issuer
and OCM; provided that in the event of any conflict between the Exchange
Agreement and the Partnership Agreement, the Partnership Agreement shall
prevail, and in the event of any conflict between any Grant Document and the EVU
Designation, the EVU Designation shall control.
7.    Interpretation and Certain Definitions.
(a)    All ambiguities shall be resolved without reference to which party may
have drafted this Agreement. All article or section headings or other captions
in this Agreement are for convenience only, and they shall not be deemed part of
this Agreement and in no way define,

-34-

        

--------------------------------------------------------------------------------




limit, extend or describe the scope or intent of any provisions hereof. Unless
the context clearly indicates otherwise: (i) a term has the meaning assigned to
it; (ii) “or” is not exclusive; (iii) provisions apply to successive events and
transactions; (iv) each definition herein includes the singular and the plural;
(v) each reference herein to any gender includes the masculine, feminine, and
neuter where appropriate; (vi) the word “including” when used herein means
“including, but not limited to,” and the word “include” when used herein means
“include, without limitation”; and (vii) references herein to specified
paragraph numbers refer to the specified paragraph of this Agreement. The words
“hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and derivative or similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “applicable law” and any other similar references to
the law include all applicable statutes, laws (including common law), treaties,
orders, rules, regulations, determinations, orders, judgments, and decrees of
any Governmental Authority. The abbreviation “U.S.” refers to the United States
of America. All monetary amounts expressed herein by the use of the words “U.S.
dollar” or “U.S. dollars” or the symbol “$” are expressed in the lawful currency
of the United States of America. The words “foreign” and “domestic” shall be
interpreted by reference to the United States of America.
(b)    Except as provided in the EVU Designation, nothing in this Agreement is
intended to confer upon the Executive any right or privilege that is in
addition, or otherwise more favorable, to the rights and privileges generally
enjoyed by the other Limited Partners under the Partnership Agreement, the
Exchange Agreement and the Tax Receivable Agreement, except to the extent such
additional or more favorable right or privilege is expressly and intentionally
conferred hereunder. Without limiting the foregoing, the Granted Units are not
subject to any Unit Designation, other than the EVU Designation, which alters
the terms and conditions generally applicable to Units under the Partnership
Agreement.
(c)    “Oaktree Business” means the business and operations of the Oaktree
Group, including the organization, investment objectives, expenses, operational
structure, management structure and other material details of the Oaktree Group.
(d)    “Oaktree Related Person” means (i) any Oaktree Group Member, (ii) the
current and former senior executives, principals, officers, directors, employees
and duly authorized agents and representatives of any Oaktree Group Member, and
(iii) the current and former direct and indirect shareholders, partners, members
and equityholders of any Oaktree Group Member (other than the current and former
direct and indirect shareholders, partners, members and equityholders of the
Issuer, who are not otherwise included in either of the foregoing clause (i) or
(ii)).
(e)    This Agreement is intended to constitute a “Grant Agreement” for purposes
of the Partnership Agreement and an “Award agreement” for purposes of the Plan.
The Granted Units are intended to constitute an “Award” for purposes of the
Plan.
8.    Oaktree Representation. The Partnership hereby represents and warrants to
the Executive that the Partnership and each applicable member of the Oaktree
Group has the legal capacity to execute and deliver each Grant Document and to
perform all of his obligations thereunder. The Partnership has duly executed and
delivered this Agreement, and each Grant Document constitutes the legal, valid
and binding obligation of the applicable member of the Oaktree Group,
enforceable in accordance with their respective terms.

-35-

        

--------------------------------------------------------------------------------




9.    Further Assurances. The Executive agrees to take all actions that may be
reasonably requested by the General Partner from time to time, including by
executing and delivering all agreements, instruments and documents that may be
reasonably requested by the General Partner, to carry out the purposes of the
Grant Documents.
[remainder of page intentionally left blank]



-36-

        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.
PARTNERSHIP AND GENERAL PARTNER

OAKTREE CAPITAL GROUP HOLDINGS GP, LLC
On behalf of itself and as general partner on behalf of OAKTREE CAPITAL GROUP
HOLDINGS, L.P.




 
By:
/s/    Howard S. Marks
 
 
Name: Howard S. Marks
 
 
Title: Co-Chairman



 
By:
/s/    Bruce A. Karsh
 
 
Name: Bruce A. Karsh
 
 
Title: Co-Chairman & Chief Investment Officer









EXECUTIVE




 
/s/    Jay S. Wintrob
 
JAY S. WINTROB







THE GRANTED UNITS HAVE NOT BEEN REGISTERED WITH OR QUALIFIED BY THE U.S.
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES REGULATORY AUTHORITY OR
ANY OTHER REGULATORY AUTHORITY OF ANY OTHER JURISDICTION. SUCH UNITS ARE BEING
SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION
REQUIREMENTS. THE GRANTED UNITS CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF, IN EACH CASE, EXCEPT IN COMPLIANCE WITH THE RESTRICTIONS
ON TRANSFERABILITY CONTAINED IN THIS AGREEMENT AND OTHER GRANT DOCUMENTS AND THE
SECURITIES LAWS OF ALL APPLICABLE JURISDICTIONS, INCLUDING APPLICABLE U.S.
FEDERAL AND STATE SECURITIES LAWS.

    